Title: From James Madison to Lewis M. O’Brien, 14 December 1801
From: Madison, James
To: O’Brien, Lewis M.


Sir,Department of State. Washington 14. Decr. 1801.
I have received with your Letter of the 23d. May last, the bond which you tender for the faithful performance of your official duties. The usage (founded on an obvious principle of expediency) requires that the sureties should in such cases be either residents of the United States, or holders of property of a permanent nature in them. Hence, altho’ I make no doubt that Messrs. Vial, Son & Co. and Francis Varangot would be competent sureties for an engagement, which, if necessary, was to be enforced in Spain, I must request you to substitute in their place your correspondents in the United States, or other persons possessing the qualifications above indicated. I have the honor &c.
J. M.
 

   Letterbook copy (DNA: RG 59, IC, vol. 1).


   Letter not found (calendared in PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (2 vols. to date; Charlottesville, Va., 1986—)., 1:226).


   On 8 Jan. 1800 the Senate had approved Adams’s nomination of Lewis Meagher O’Brien to be consul for Santander, Spain (Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:332, 333).

